ORDER

PER CURIAM.
Appellant Lamont Sargent was charged with the class B felony of burglary in the first degree (§ 569.160, RSMo 2000; Count I), the class A misdemeanor of domestic assault in the third degree (§ 565.074, RSMo 2000; Count II), and the class A misdemeanor of endangering the welfare of a child in the second degree (§ 568.050, RSMo 2000; Count III). After a trial, on Count I, a Randolph County jury returned a guilty verdict on the lesser included offense of trespass in the first degree (§ 569.140, RSMo 2000), a class B misdemeanor. On Counts II and III, the jury found Sargent guilty as charged.
In this direct appeal, Sargent challenges his convictions on Counts II and III, assigning two points of trial court error: first, that the trial court abused its discretion in admitting into evidence certain photographs of several children who were *912present at the time of the charged offenses; and second, that the State presented insufficient evidence from which a reasonable juror could have found him guilty of the class A misdemeanor of domestic assault in the third degree beyond a reasonable doubt. We affirm the judgment of the trial court. No jurisprudential purpose would be served by a formal written opinion. However, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 80.25(b).